(Brewer v. Tysor, 4 Jones, 180; 5 Jones, 173, cited and approved.)
The plaintiff alleges that about 27 June, 1883, he contracted to furnish the material and erect certain houses and fences on the lot of the defendant, in the city of Charlotte, and have the same completed by 1 October, 1883, for which the defendant was to pay to him the sum of $2,950, in installments, as the work was performed.
That he entered upon the work of erecting the said houses, and    (351) performed a large portion of the work and furnished material amounting in value to $2,720.35, when he demanded of the defendant payment for the said work, which was refused by the defendant, in violation of her contract, by reason whereof he was prevented from completing the said houses by 1 October, 1883.
That subsequent to 1 October, he was proceeding, with the assent of the defendant, to complete said buildings, being ready and able to do so, when the same were destroyed by fire, without any negligence or default of the plaintiff, whereby he was prevented from completing the same. That the value of the work and labor done and material furnished was $2,720.35, of which the defendant has paid $2,048, and there is still due and owing to the plaintiff the sum of $672.38, for which there has been demand and refusal.
For a second cause of action, the plaintiff alleges, that the defendant, in consideration that the plaintiff would furnish material and erect said buildings, would pay therefor what the same was reasonably worth, in installments equal to the value and amount of material furnished and labor done, from time to time, as the work progressed, with other allegations similar to those in the first cause of action. *Page 278 
The defendant answers and denies the allegations of the complaint in regard to the contract, and says that she entered into a written contract with the plaintiff (a copy of which is set out in the pleadings), and no other, which has never been modified or changed, and that she has always been ready and able to perform her part of the same.
That she has paid the sum of $2,048, as stated in the complaint, and that the houses which the plaintiff was erecting for the defendant, under the written contract, were destroyed by fire before they were completed and delivered to the defendant, and that the plaintiff has never performed his part of said contract.
(352)   The written contract is under seal, dated 27 June, 1883, and is as follows: "The said R. E. Lawing hereby agrees to erect two one-story frame houses and outhouses and all necessary fencing, on the lot (describing it), as per plans and specifications, attached and marked `A' and `B,' which are part of this contract, the whole to be completed by 1 October, 1883. The said Mrs. Rintles agrees to pay said R. E. Lawing for the erection and completion of said houses, outhouses and fences, the sum of $2,950, to be paid in such installments as the progress of the buildings will justify and warrant."
Upon the trial, it was admitted that the above was the only contract between the parties, and that the houses contracted to be built were destroyed by fire, before completion, without the fault of either party, and after 1 October, 1883, and that the defendant had paid the sum of $2,048 only, and the buildings were nearly completed.
The plaintiff testified in his own behalf, that he was a carpenter and contractor in 1883, and contracted with the defendant to build the houses. . . . The defendant was at the houses pretty near every day, and went through them and made no objection, but said that she thought they were very nice; witness further stated that he had no insurance on the houses.
He then proposed to prove that the defendant had taken out a policy of insurance on the houses.
The defendant objected because:
1. The evidence was irrelevant and immaterial, and,
2. Because the policy was not produced, and the best evidence not offered. Objection sustained, and plaintiff excepted.
His Honor intimated to the plaintiff, that he could not recover, whereupon, in deference to the intimation, he submitted to a nonsuit and appealed.
It is contended for the plaintiff, that he was entitled to pay for the material furnished, and the work and labor done on the buildings up to the time of their destruction by fire, and for this he cites many authorities; but upon examination they do not sustain the position. Brewer v. Tysor, 3 Jones, 183, referred to, is direct authority the other way. The court say that the contract being an entire one, the plaintiff cannot recover unless he avers and proves an entire performance. The plaintiffs sought to relieve themselves of the obligation to perform the entire contract, by reason of sickness, upon the maxim, that actus Dei neminem facit injuriam, but the court said that did not excuse them, but when the case was again before the Court at a subsequent Term, 5 Jones, 173, it appeared that the contract was for work divided into three separate parts, for each of which a separate price was to be paid, and the Court said there was no reason why the plaintiffs should not be paid for the work done on the two parts which had been finished, according to the contract.
Instead of the plaintiff's right to recover, the weight of authority would require him to rebuild, and thus perform his contract.
In Adams v. Nichols, 19 Pick., 275, it is said: "It is not material to consider whose property the house was before the conflagration. The defendant had contracted to build and finish the house on the plaintiff's land. After the conflagration he might have proceeded under the contract, and if he had completed the house, according to the terms of his agreement, the plaintiff would have been bound to perform his part of the contract."
In this case, it was held, that the contractor was not discharged (354) by the conflagration from the duty to build. In School Districtv. Dauchy, 25 Conn. 531, the defendant had contracted to build a schoolhouse by a day named — just before the day, it was set fire to by lightning and wholly destroyed. It was held, that the nonperformance of the contract was not excused. The whole question seems to be well and fully considered in the case of Tomkins v. Dudley, 25 New York, 272. The defendant had guaranteed the performance of a contract by a builder, to erect a schoolhouse, which he failed to perform. The Court says: "In justification of such nonperformance, he alleges the destruction of the building by fire, an inevitable accident, without any fault on his part. The law is well settled, that this is no legal justification for the nonperformance of the contract." This is the conclusion at which the Court arrived in that case, after a review of numerous decisions upon the question, and we are well satisfied in this case, that the plaintiff has no right to recover. *Page 280 
When the contract was entered into, he could have protected himself against loss by fire, either by a stipulation in the contract or by insurance, but as this was not done, it is his misfortune. The position that the plaintiff was entitled to the money received by the defendant upon the policy of insurance which she had on the building, was not seriously insisted upon in this Court. By the insurance she was only indemnified against loss on account of the payments which she had made.
There was no error, and the judgment must be affirmed. Let this be certified.
No error.                                                Affirmed.
Cited: Wooten v. Walters, 110 N.C. 256; Kelly v. Oliver, 113 N.C. 444;Coal Co. v. Ice Co., 134 N.C. 579; Kell v. Construction Co., 143 N.C. 432;Sykes v. Ins. Co., 148 N.C. 18; Hendricks v. Furniture Co.,156 N.C. 572; Steamboat Co. v. Transportation Co., 166 N.C. 586; McCurry v.Purgason, 170 N.C. 469.
(355)